DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “near” in claims 10, 12 and 13 is a relative term which renders the claim indefinite. The term “near” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Here, one of ordinary skill in the art cannot ascertain what distance would be considered “near” sufficient to meet the limitation, or conversely, what distance would be too large to be considered “near”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 12, and 16-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Preusse et al. (US 20040009670 A1). 
1. Preusse discloses a method [Abstract, claim 25], comprising:
removing oxygen from a cleaning chamber [claim 25, “establishing a gas atmosphere surrounding said substrate, wherein said gas atmosphere has a lower oxygen concentration than an ambient atmosphere surrounding said process tool”; claim 28, wherein establishing said gas atmosphere includes defining an internal volume by providing a cover surrounding said process tool that reduces a gas exchange of the gas atmosphere with the ambient atmosphere”; para. 0032, “an inert gas, such as nitrogen, argon, or other noble gases and the like, is supplied to the internal volume 302 to establish a substantially inert gas atmosphere, thereby substantially reducing the amount of oxygen and/or sulfur dioxide that a substrate processed by the various process stations”];
performing a post-chemical mechanical polishing/planarization (post-CMP) cleaning operation in the cleaning chamber after removing the oxygen from the cleaning chamber [claim 30, “wherein said process tool comprises a rinse station and establishing said gas atmosphere includes supplying a flow of inert gas to said substrate during the rinsing of the substrate”; para. 0030, “In actual CMP processes, two or more polishing sub-steps with different slurries with intermediate purge and rinse steps may be required, wherein after completion of these various CMP steps, further cleaning and rinsing processes”; para. 0033, “Since the entire CMP related process sequence including substrate transportation may be performed in the substantially inert gas atmosphere of the internal volume 302, the process of corrosion is drastically slowed down”].
2. Preusse discloses the method of claim 1, wherein removing the oxygen from the cleaning chamber comprises: providing an inert gas into the cleaning chamber to remove the oxygen from the cleaning chamber [claim 25; para. 0032, “an inert gas, such as nitrogen, argon, or other noble gases and the like, is supplied to the internal volume 302 to establish a substantially inert gas atmosphere, thereby substantially reducing the amount of oxygen and/or sulfur dioxide that a substrate processed by the various process stations”].
3. Preusse discloses the method of claim 2, wherein the inert gas comprises at least one of: argon (Ar), nitrogen (N2), or helium (He) [claim 27; para. 0032, “an inert gas, such as nitrogen, argon, or other noble gases and the like, is supplied to the internal volume 302”].
6. Preusse discloses the method of claim 1, wherein removing the oxygen from the cleaning chamber comprises: removing the oxygen from the cleaning chamber such that an oxygen concentration remaining in the cleaning chamber is in a range of approximately 0% to approximately 10% [para. 0008, “Preferably, the total amount of oxygen in the substantially inert gas atmosphere is less than 10%, and more preferably less than 1%”, which substantially overlaps and therefore anticipates the claimed range. See MPEP 2131.03, II.].
7. Preusse discloses a semiconductor processing tool [Abstract, claim 1, Fig. 3], comprising: 
a chemical mechanical polishing/planarization (CMP) cleaning chamber in which a semiconductor wafer is to be processed during a cleaning operation [Fig. 3, para. 0032, “rinse station 330”]; para. 0030, “In actual CMP processes, two or more polishing sub-steps with different slurries with intermediate purge and rinse steps may be required, wherein after completion of these various CMP steps, further cleaning and rinsing processes”; claim 3, “rinsing station”]; 
a first nozzle configured to provide a cleaning agent into the CMP cleaning chamber during the cleaning operation [Fig. 3, para. 0032, “rinse station 330”]; and 
one or more second nozzles 304 configured to provide an inert gas into the CMP cleaning chamber to remove oxygen from the CMP cleaning chamber [Fig. 3, para. 0032].
8. Preusse discloses the semiconductor processing tool of claim 7, wherein the one or more second nozzles 304, to provide the inert gas into the CMP cleaning chamber to remove the oxygen from the CMP cleaning chamber [para. 0032], are configured to: provide an amount of the inert gas into the CMP cleaning chamber to remove approximately 90% to approximately 100% of oxygen in the CMP cleaning chamber [para. 0008, “Preferably, the total amount of oxygen in the substantially inert gas atmosphere is less than 10%, and more preferably less than 1%”, which substantially overlaps and therefore anticipates the claimed range. See MPEP 2131.03, II.].
12. Preusse discloses the semiconductor processing tool of claim 7, wherein the one or more second nozzles 304 are located near a top of the CMP cleaning chamber [Fig. 3, para. 0032]; and wherein the oxygen is removed from the CMP cleaning chamber through a vent 305 that is located near a bottom of the CMP cleaning chamber [Fig. 3, para. 0031]. 
16. Preusse discloses a method [Abstract, para. 0030-32], comprising: 
positioning a semiconductor wafer in a processing chamber of a chemical mechanical polishing/planarization (CMP) tool 310 [para. 0030, “CMP processes”, Fig. 3]; 
performing a CMP operation to planarize one or more metallization layers of the semiconductor wafer in the processing chamber [para. 0030, “CMP processes”, Fig. 3];
transferring, after performing the CMP operation, the semiconductor wafer from the processing chamber to a cleaning chamber of the CMP tool 330 [para. 0030, “transportation modules”; para. 0032, “the substrate processed by the CMP station 310 is conveyed to the rinse station 330”]; and 
performing a post-CMP cleaning operation to clean the semiconductor wafer in the cleaning chamber 330 [para. 0032], 
wherein an oxygen concentration in the cleaning chamber is in a range of approximately 0% to approximately 10% [para. 0032, “substantially reducing the amount of oxygen”; para. 0008, “Preferably, the total amount of oxygen in the substantially inert gas atmosphere is less than 10%, and more preferably less than 1%”, which substantially overlaps and therefore anticipates the claimed range. See MPEP 2131.03, II.].
17. Preusse discloses the method of claim 16, further comprising: providing an inert gas into the cleaning chamber to remove oxygen from the cleaning chamber prior to the post-CMP cleaning operation [para. 0032, “an inert gas, such as nitrogen, argon, or other noble gases and the like, is supplied to the internal volume 302 to establish a substantially inert gas atmosphere”].
18. Preusse discloses the method of claim 16, further comprising: providing an inert gas into the cleaning chamber to remove oxygen from the cleaning chamber during the post-CMP cleaning operation [para. 0032-33; claim 30, “supplying a flow of inert gas to said substrate during the rinsing of the substrate”].
19. Preusse discloses the method of claim 16, further comprising: providing an inert gas into the cleaning chamber at a particular flow rate to remove oxygen from the cleaning chamber to achieve the oxygen concentration in the range of approximately 0% to approximately 10% in the cleaning chamber [para. 0032, “supplied to the internal volume 302 to establish a substantially inert gas atmosphere”; claim 30, “supplying a flow of inert gas to said substrate during the rinsing of the substrate”; para. 0008, “Preferably, the total amount of oxygen in the substantially inert gas atmosphere is less than 10%, and more preferably less than 1%”, which substantially overlaps and therefore anticipates the claimed range. See MPEP 2131.03, II.].
20. Preusse discloses the method of claim 19, wherein the inert gas comprises at least one of: argon (Ar), nitrogen (N2), or helium (He) [para. 0032]. 

Claims 7 and 10-13 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Kraus (US 20120131815 A1). 
7. Kraus discloses a semiconductor processing tool [Abstract, Fig. 1], comprising: 
a chemical mechanical polishing/planarization (CMP) cleaning chamber in which a semiconductor wafer is to be processed during a cleaning operation [para. 0029]; 
a first nozzle 16 configured to provide a cleaning agent into the CMP cleaning chamber during the cleaning operation [para. 0024]; and 
one or more second nozzles 12/15 configured to provide an inert gas into the CMP cleaning chamber to remove oxygen from the CMP cleaning chamber [para. 0024-25, 0029-30].
10. Kraus discloses the semiconductor processing tool of claim 7, wherein the one or more second nozzles comprise: 
a first subset of the one or more second nozzles 12/15 located near a first side of the CMP cleaning chamber [Figs. 1-2, para. 0024-25, 0029-30]; and 
a second subset of the one or more second nozzles 12/15 located near a second side of the CMP cleaning chamber opposing the first side [Figs. 1-2, para. 0024-25, 0029-30].
11. Kraus discloses the semiconductor processing tool of claim 10, wherein the first subset of the one or more second nozzles 12 comprises: 
a third nozzle 15 configured to provide an approximately downward flow in the CMP cleaning chamber [Fig. 1, para. 0025, “vertically downward to the wafer surface”]; and 
a fourth nozzle 12 configured to provide an approximately horizontal flow in the CMP cleaning chamber [Fig. 1, para. 0024, “parallel to the workpiece surface”].
13. Kraus discloses the semiconductor processing tool of claim 7, wherein the one or more second nozzles are located near a bottom of the CMP cleaning chamber [para. 0024]; and wherein the oxygen is removed from the CMP cleaning chamber through a vent that is located near a top of the CMP cleaning chamber [para. 0024, “exhaust module”]. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Preusse et al. (US 20040009670 A1), as applied to claims 1-3, 6-8, 12, and 16-20 above, and further in view of Gyulai (US 20170178918 A1).
4. Preusse discloses the method of claim 2, but fails to explicitly disclose the method:
wherein providing the inert gas into the cleaning chamber comprises: providing the inert gas into the cleaning chamber through a plurality of nozzles in the cleaning chamber. 
However, Gyulai discloses a method and apparatus for semiconductor wafer treatment is provided including a polishing stage configured for polishing a surface of the semiconductor wafer, a rinse stage configured for cleaning the surface of the semiconductor wafer and a mixer connected with the rinse stage and configured for supplying a mixture of at least deionized water and an inert gas to the rinse stage [Abstract], comprising:
[0027] The post polish clean stations 107a, 108a, 109a may be fed by a mixer 170. Deionized water (DIW) is supplied to the mixer 170 from a DIW supply 190 and an inert gas is supplied to the mixer 170 from an inert gas supply 180. The DIW may have a pH value of about 6. The mixer 170 may be a venturi mixer. A venturi mixer allows for efficient mixing of a liquid and a gas, in this case, the DIW and the inert gas. Mixing rates may be accurately tuned. The DIW and the inert gas are mixed in the mixer 170 and supplied to the post polish clean stations 107a, 108a, 109a in order to carry out wafer cleaning by a mixture of the DIW and the inert gas. The inert gas may comprise or consist of nitrogen or a rare gas. Whereas the DIW may be supplied to the mixer 170 at a relatively low pressure, the inert gas may be supplied at a relatively high pressure. The resulting mixture may be considered as a high-pressure rinsing fluid. The DIW is accelerated by the inert gas as compared to conventional rinsing. Typical pressures involved are 130-280 kPa with a gas flow rate of approximately 10-30 l/min. Other components, for example, CO.sub.2, may be included in the rinsing fluid. [para. 0027]. 
[0028] Contrary to the art, the rinsing is not only performed by rinsing DIW, but the mixture of DIW and an inert gas. Thereby, even heavily fixed contaminating particles, for example, benzotriazole (BTA) particles stemming from a polishing slurry, may be removed from a wafer surface directly after a polishing process was performed. The post-polishing rinsing with DIW and an inert gas allows for removing metallic and ionic particles. By the improved wafer cleaning, cross contamination can be significantly reduced as compared to the art. Most importantly, scratches caused by contaminants on a wafer surface in a subsequently performed polishing step or after transfer of the wafer to the brush clean station in a subsequently performed brush cleaning may be avoided. [para. 0028]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the rinsing station and rinsing liquid supply, of Preusse [Fig. 3, para. 0032, “rinse station 330”], to include an inert gas source and liquid/gas mixer, of Gyulai, in order to improve wafer cleaning through the mixture of DIW and an inert gas, as taught by Gyulai [para. 0028]. 
5. Modified Preusse discloses the method of claim 2, wherein providing the inert gas into the cleaning chamber comprises: providing the inert gas into the cleaning chamber through an inlet located on a nozzle that is configured to dispense a cleaning agent into the cleaning chamber [Gyulai, para. 0027, “venturi mixer”; Preusse, Fig. 3, para. 0032, “rinse station 330”].
9. Modified Preusse discloses the semiconductor processing tool of claim 7, wherein the first nozzle and the one or more second nozzles are located on a same nozzle [Gyulai, para. 0027, “venturi mixer”; Preusse, Fig. 3, para. 0032, “rinse station 330”].
10. Modified Preusse discloses the semiconductor processing tool of claim 7, wherein the one or more second nozzles comprise: a first subset of the one or more second nozzles 304 located near a first side of the CMP cleaning chamber [Preusse, Fig. 3, para. 0032].; and a second subset of the one or more second nozzles located near a second side of the CMP cleaning chamber opposing the first side [Gyulai, para. 0027, “venturi mixer”; Preusse, Fig. 3, para. 0032, “rinse station 330”].

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Preusse et al. (US 20040009670 A1), as applied to claims 1-3, 6-8, 12, and 16-20 above, and further in view of Horiuchi et al. (US 20030137052 A1).
14. Preusse discloses the semiconductor processing tool of claim 7, but fails to disclose the tool further comprising: 
a cleaning device, included in the CMP cleaning chamber, configured to physically clean the semiconductor wafer during the cleaning operation.
However, Horiuchi teaches a chemical cleaning step to physically clean the substrate between a CMP step and a rinsing step [para. 0062-63, Figs. 3-5] comprising: “FIG. 4 illustrates the chemical cleaning step 502 subsequent to the CMP step shown in FIG. 3. The chemical cleaning step 502 is carried out to remove metal contaminant or abrasive grain contaminant on the wafer 1 generated in the CMP step 501. In this step, the wafer 1 rotating at high speed is sandwiched between a pair of rotary brushes 61 formed of polyvinyl alcohol (PVA) and rotating at high speed for brushing. During the rotation of the rotary brushes 61, a cleaning liquid is supplied to the brush portions of the brushes.” [para. 0062]. 
Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the CMP processing apparatus and method, of Preusse [Fig. 3], to include a station for chemical cleaning, including brushes and liquid supply, of Horiuchi, in order to ensure removal of metal contaminants or abrasive grain on the substrate that are generated in the CMP step, as taught by Horiuchi [para. 0062]. 
15. Modified Preusse semiconductor processing tool of claim 14, wherein the cleaning device comprises at least one of: a cleaning pen, or a cleaning brush [Horiuchi, para. 0062].
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additionally cited references are cited to show post-CMP cleaning apparatus and methods and/or wafer cleaning apparatus and methods utilizing inert gases to remove oxygen [Abstracts]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER REMAVEGE whose telephone number is (571)270-5511. The examiner can normally be reached M-F, 10:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER REMAVEGE/Examiner, Art Unit 1713